DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment filed 2/17/2022.
Claims 1, and 2 have been amended. Support for claim 1 is found in previously
presented claim 2, support for claim 2 is amended to remove duplicative recitation.
Claims 8 has been added; support for the claim 8 is found in figure 5 of the instant specification.
Claims 1-8 are currently pending.

Claim Rejections
The claim rejection of the claims 1-7 are withdrawn because of the amendments to the claims.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance:
	a.	The closest prior art of record, Aoyagi (JP2013/168293A). Aoyagi discloses a battery pack with an outer case having a gas discharge hole closed by a breathable waterproof sheet (ventilation film 24) where a design sheet (protector 25) covers the breathable waterproof sheet and gas grooves (guide grooves 63) communicate with the discharge side of the breathable waterproof sheet but does not disclose or suggest the limitation of" wherein the outer case includes: a first adhesive surface where the breathable waterproof sheet is attached, on an outer side of an outer peripheral edge of the gas discharge hole, and a second adhesive surface where the design sheet is attached, on an outer side of an outer peripheral edge of the first adhesive surface, wherein the gas groove is provided on the second adhesive surface." 
It would not have been obvious to combined the grooves and adhesives in this configuration for an outer gas discharge vent in a battery pack case. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727